Mortoe, J.
In Vaughan v. Street Commissioners, 154 Mass. 143, the executor had been assessed, and had paid taxes on the amount for which he was assessed, and the amount for which he was taxable was thus fixed for succeeding assessments, unless he brought in a list, and, in case of distribution, gave notice to the assessors of the names and residences of the distributees, and of the amounts paid to them. Pub. Sts. c. 11, § 20, cl. 7; c. 11, §§ 38,44. In this case the executor had not been assessed at all, and consequently Pub. Sts. c. 11, § 48, does not apply. The question is, How was the amount for which the executor was to be first taxed to be determined, and as of what date was it to be determined? And we think that it was to be determined as of May 1, 1897, in this case, and in the same manner as the amount for which other taxpayers are to be assessed is determined, namely, by the list which was carried in, or, if a list had not been carried in, then the assessors were to ascertain as nearly as practicable the particulars of the estate for which the petitioners were taxable, and to make an estimate thereof at its just value, according to their best information and belief. In case an executor or administrator has been assessed, the amount of such assessment determines the basis of succeeding assessments, unless he brings in a list, and, if there has been a distribution, furnishes the list required by Pub. Sts. c. 11, § 20, cl. 7. If he has not been assessed, there is no basis except that provided in the case of taxpayers generally, which is the list that is required to be brought in as of the first day of May, or, if no list is brought in, then such information as the assessors are able to obtain otherwise. And, although the language of clause 7 may be broad enough, perhaps, to include cases where a distribution has taken place before an executor or administrator has been assessed at all, still, in the absence of any provisions by which the amount for which an executor or administrator shall be assessed in such a case is to be determined, except those relating to taxpayers generally, we think that it could not have been intended that any different rule should be applied to executors or administra*387tors so situated from that applied in the case of other taxpayers. This view is somewhat strengthened by the nature of the amendment made by St. 1894, c. 354, § 1, to Pub. Sts. c. 11, § 44. In the present case, the petitioners duly filed a list as required by the notices issued by the assessors, and afterwards, at the request of the assessors, answered all inquiries as to the nature and amount of the personal property left by the testator, and its disposition. We think that, according to the terms of the report, the entry should be, judgment on the finding for the petitioners.

So ordered.